IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-21132
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSÉ BENITO MOMPAZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-424-1
                      --------------------
                         August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent José

Benito Mompaz has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Mompaz has responded to the motion.    Our independent review of

the brief and the record discloses no nonfrivolous issue.

Mompaz’s argument that counsel was ineffective will not be

reviewed in this direct appeal.    See United States v. Gibson, 55

F.3d 173, 179 (5th Cir. 1995).    Counsel’s motion for leave to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-21132
                               -2-

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.

     MOTION GRANTED; APPEAL DISMISSED.